Title: [Wednesday July 17. 1776.]
From: Adams, John
To: 


      Wednesday July 17. 1776. The Board of War to whom the Letter from General Washington of the 14th was referred brought in their report which was taken into consideration; whereupon
      Resolved That General Washington, in refusing to receive a Letter, said to be sent from Lord Howe, addressed to George Washington Esqr., acted with a Dignity becoming his Station; and therefore the Congress do highly approve the same; and do direct, that no Letter or Message be received on any Occasion whatsoever from the Enemy, by the Commander in Chief or others the Commanders of the American Army but such as shall be directed to them in the Characters they respectively sustain.
      Resolved that Mr. J. Adams, Mr. Harrison and Mr. Morris be a Committee to bring in a Resolution for subjecting to Confiscation, the Property of the Subjects of the Crown of Great Britain, and particularly of the Inhabitants of the British West Indies taken on the high Seas or between high and low Water Mark.
     